Citation Nr: 0504679	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar stenosis.  

2.  Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 (2004).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran and his mother testified before the undersigned 
at a Travel Board hearing in July 2004.  A transcript of that 
hearing has been associated with the claims folder.  

The Board notes that the veteran submitted a notice of 
disagreement in November 2001 with a June 2001 rating 
decision on the denials of service connection for bilateral 
hearing loss, tinnitus, and a skin disorder.  However, the RO 
resolved those issues in the veteran's favor in March 2002 
and May 2003 rating decisions.  Therefore, these issues are 
not currently before the Board.   

The issues of entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 and entitlement to TDIU 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will contact the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent medical evidence of a relationship 
between the veteran's lumbar stenosis and his period of 
active service. 


CONCLUSION OF LAW

Service connection for lumbar stenosis is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In the event any defect in notice or assistance is found, the 
Board emphasizes that, given the favorable disposition of the 
appeal, any such defect does not result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that the RO granted service connection for 
chronic low back strain in a March 2002 rating decision.  
Thus, it must be conceded that there is some evidence of low 
back disease or injury in service.  The veteran has been 
diagnosed with and treated for lumbar stenosis.  There are 
conflicting medical opinions on the question of whether the 
lumbar stenosis is related to the veteran's period of 
service.  Specifically, the December 2002 VA examiner opined, 
based on his review of the record, that the disability in 
question was not related to the reported in-service low back 
strain.  On the other hand, R. Smith, M.D., in an October 
2003 statement, indicated that he reviewed the veteran's 
records and opined that the current spinal stenosis was 
likely related to trauma in service.  Similarly, the 
veteran's treating VA physician wrote in November 2001 
progress notes, after a review of the veteran's records, that 
it was as likely as not that the veteran's chronic back 
condition, noted to be spinal stenosis, was related to 
injuries suffered on active duty.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds no basis for 
finding any medical opinion of record to be more credible or 
probative than any other medical opinion.  Accordingly, the 
evidence is in relative equipoise.  38 U.S.C.A. § 5107(b).  
Therefore, the Board finds that the evidence supports service 
connection for lumbar stenosis.  The appeal is granted.     




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for lumbar stenosis is 
granted.  


REMAND

As discussed above, the Board has granted service connection 
for lumbar stenosis.  The veteran seeks a temporary total 
disability rating for convalescence required following 
surgery for this disability in October 2002.  A temporary 
total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30.  
A temporary total rating is assigned under 38 C.F.R. § 4.30 
if treatment of a service-connected disability resulted in: 
(1) surgery necessitating at least one month of 
convalescence; or (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  
The RO previously denied this claim because the disability in 
question was not previously service-connected.  Current 
review of the claims folder finds that there is insufficient 
evidence to determine whether benefits under 38 C.F.R. § 4.30 
are warranted, i.e., evidence as to the actual period of 
convalescence required for the surgery.  A remand is required 
so that the RO can secure such evidence and readjudicate the 
issue.  

The veteran also seeks entitlement to TDIU.  The RO denied 
this claim in its May 2003 rating decision.  In November 
2003, the veteran submitted correspondence and evidence 
supporting his contention that he was unemployable.  The 
Board finds this submission sufficient to constitute a notice 
of disagreement with the May 2003 denial of TDIU.  Because 
the notice of disagreement placed the issue in appellate 
status, the matter must be remanded so that the RO may issue 
a statement of the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to TDIU.  
It should allow the veteran the 
appropriate period of time in which to 
perfect the appeal and proceed 
accordingly.

2.  The RO should undertake the necessary 
development to determine whether the 
requirements of 38 C.F.R. 
§ 4.30 are satisfied, to specifically 
include a determination as to the 
duration of the veteran's convalescence 
following his October 2002 spinal 
surgery.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of entitlement to 
a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 
4.30.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


